1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ___________

 3 Filing Date: October 17, 2017

 4 NO. A-1-CA-34014

 5 STATE OF NEW MEXICO,

 6        Plaintiff-Appellee,

 7 v.

 8 KENNETH TIDEY,

 9        Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
11 Daniel Viramontes, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   Tonya Noonan Herring, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 Bennett J. Baur, Chief Public Defender
18 J.K. Theodosia Johnson, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant
 1                                       OPINION

 2 GARCIA, Judge.

 3   {1}   Following a traffic stop that also resulted in an arrest and search, Defendant

 4 Kenneth Tidey was convicted of one count of possession of methamphetamine with

 5 intent to distribute, two counts of possession of drug paraphernalia, and one count of

 6 driving with a suspended or revoked license. Defendant raised two different

 7 challenges based upon double jeopardy grounds. First, Defendant challenges his two

 8 separate convictions of possession of drug paraphernalia. One conviction was based

 9 upon his possession of over ninety small plastic baggies and the second conviction

10 was based upon his possession of a red straw with a burnt end. As a matter of first

11 impression, we agree with Defendant that based upon the definition of containers

12 used as drug paraphernalia statutes and the insufficient indicia of distinctness

13 regarding the containers in his possession, the evidence does not support these two

14 separate convictions for possession of drug paraphernalia. We vacate Defendant’s

15 conviction for possession of drug paraphernalia that was based upon the numerous

16 small plastic baggies and affirm his conviction for possession of drug paraphernalia

17 that was based upon the red straw with a burnt end. As a result, we determine that it

18 is unnecessary to address Defendant’s second double jeopardy argument. This second

19 argument challenges whether his drug paraphernalia conviction for possession of the
 1 numerous small plastic baggies and his separate conviction for possession of

 2 methamphetamine that was contained in a small plastic baggie violate double

 3 jeopardy. Defendant’s remaining arguments are unpersuasive and we affirm his

 4 remaining convictions.

 5 BACKGROUND

 6   {2}   On March 17, 2012, Lieutenant Conrad Jacquez, with the Deming, New

 7 Mexico Police Department, stopped Defendant’s vehicle in response to a tip advising

 8 that a driver of a gray Ford Crown Victoria was driving erratically, indicating a

 9 possible drunk or reckless driver. Lieutenant Jacquez requested Defendant’s driver’s

10 license, registration, and insurance. Defendant handed Lieutenant Jacquez his New

11 Mexico identification card. After running his identification, Lieutenant Jacquez

12 determined that Defendant’s license had been revoked. Lieutenant Jacquez asked

13 Defendant to step out of the vehicle, he advised Defendant of the reason for his arrest,

14 and placed him under arrest for driving on a revoked license. Defendant did not

15 exhibit any signs of intoxication.

16   {3}   Prior to placing Defendant in the back of the police car, Lieutenant Jacquez

17 asked Defendant if he had anything on his person that could hurt him. Defendant

18 responded that he had a knife in one of his pockets. In searching for the knife,

19 Lieutenant Jacquez pulled from Defendant’s left front pocket a large clear bag


                                              2
 1 containing ninety-seven empty smaller clear bags with red lips painted on them, as

 2 well as an empty red straw with one burnt end. Not finding the knife, Lieutenant

 3 Jacquez then searched Defendant’s right front pocket and found a similar small

 4 plastic bag containing a white powdery substance and the knife. Lieutenant Jacquez

 5 testified at trial that the small bags, one inch by one inch with a zip-lock top (the

 6 baggies), are commonly used to package methamphetamine. He also testified that

 7 straws with burnt ends are another way to package methamphetamine or other

 8 narcotics and are never used for smoking. Lieutenant Jacquez did not find any

 9 instruments on Defendant for ingesting methamphetamine, such as needles or pipes.

10   {4}   Upon placing Defendant in the back of the police vehicle, Lieutenant Jacquez

11 asked if he could search Defendant’s vehicle. Around this time, the owner of the

12 vehicle arrived, and she gave Lieutenant Jacquez consent to search the vehicle.

13 Lieutenant Jacquez and a second officer searched the vehicle and found a pack of

14 cigarettes under the armrest in the front seat. Inside the cellophane wrapper of the

15 pack, the officers found three small baggies of the same type found in Defendant’s

16 pocket also containing a similar white powdery substance. At trial, a forensic crime

17 expert testified that the four small baggies were tested and contained

18 methamphetamine, but only three contained a “weighable amount.”

19   {5}   The State filed a criminal information on May 1, 2012, charging Defendant


                                             3
 1 with the following four counts: (1) trafficking in a controlled substance (by

 2 possession with intent to distribute), pursuant to NMSA 1978, Section 30-31-

 3 20(A)(3) (2006); (2) possession of drug paraphernalia, “straws”, pursuant to NMSA

 4 1978, Section 30-31-25.1(A) (2001); (3) possession of drug paraphernalia, “plastic

 5 baggies,” pursuant to Section 30-31-25.1(A); and (4) driving with a suspended or

 6 revoked license, pursuant to NMSA 1978, Section 66-5-39 (1993, amended 2013).

 7 Following a jury trial, the jury found Defendant guilty of the lesser included offense

 8 of possession of a controlled substance (Count 1), both counts of possession of drug

 9 paraphernalia (Counts 2 and 3), and driving without a license (Count 4). Defendant

10 now appeals.

11 DISCUSSION

12   {6}   Defendant makes the following arguments on appeal: (1) Defendant’s drug-

13 related convictions violate double jeopardy, (2) the district court erred in denying

14 Defendant’s motion to suppress evidence for a lack of reasonable suspicion, (3) the

15 evidence presented at trial was insufficient to support Defendant’s convictions, and

16 (4) Defendant’s right to a speedy trial was violated.

17 I.      Double Jeopardy

18   {7}   Defendant makes two related double jeopardy arguments. First, he argues that

19 his two convictions for possession of drug paraphernalia violate double jeopardy as


                                             4
 1 the acts were not sufficiently distinct to warrant two separate charges. Second, he

 2 argues that his convictions for possession of methamphetamine and possession of

 3 drug paraphernalia violate double jeopardy because the jury instructions failed to

 4 distinguish between the empty baggies in Defendant’s pocket and the baggies that

 5 contained the white powdery substance tested to be methamphetamine.

 6   {8}   “A double jeopardy challenge is a constitutional question of law which [the

 7 appellate courts] review de novo.” State v. Swick, 2012-NMSC-018, ¶ 10, 279 P.3d

 8 747. The Fifth Amendment of the United States Constitution, made applicable to New

 9 Mexico by the Fourteenth Amendment, prohibits double jeopardy. U.S. Const.

10 amends. V & XIV, § 1. The prohibition “functions[,] in part[,] to protect a criminal

11 defendant against multiple punishments for the same offense.” Swick,

12 2012-NMSC-018, ¶ 10 (internal quotation marks and citation omitted). Double

13 jeopardy cases involving multiple punishments are classified as either

14 “double-description case[s], where the same conduct results in multiple convictions

15 under different statutes[,]” or “unit-of-prosecution case[s], where a defendant

16 challenges multiple convictions under the same statute.” Id.

17 A.      Defendant’s Two Convictions for Possession of Drug Paraphernalia
18         Violate Double Jeopardy

19   {9}   Defendant challenges his two convictions for possession of drug paraphernalia,

20 pursuant to Section 30-31-25.1(A)—one for possession of the small baggies and the

                                              5
 1 other for the red straw with a burnt end. We apply a unit-of-prosecution analysis, as

 2 we are examining multiple convictions under the same statute. See State v. Gallegos,

 3 2011-NMSC-027, ¶ 31, 149 N.M. 704, 254 P.3d 655. In such cases, the appellate

 4 courts seek to determine, “based upon the specific facts of each case, whether a

 5 defendant’s activity is better characterized as one unitary act, or multiple, distinct

 6 acts, consistent with legislative intent.” State v. Bernal, 2006-NMSC-050, ¶ 16, 140

 7 N.M. 644, 146 P.3d 289. Bernal requires us to determine the unit-of-prosecution

 8 intended by the Legislature by employing a “two step” analysis. Id. ¶ 14.

 9          First, we review the statutory language for guidance on the unit[-]of[-
10          ]prosecution. If the statutory language spells out the unit[-]of[-
11          ]prosecution, then we follow the language, and the unit-of-prosecution
12          inquiry is complete. If the language is not clear, then we move to the
13          second step, in which we determine whether a defendant’s acts are
14          separated by sufficient ‘indicia of distinctness’ to justify multiple
15          punishments under the same statute. In examining the indicia of
16          distinctness, courts may inquire as to the interests protected by the
17          criminal statute, since the ultimate goal is to determine whether the
18          [L]egislature intended multiple punishments. If the acts are not
19          sufficiently distinct, then the rule of lenity mandates an interpretation
20          that the [L]egislature did not intend multiple punishments, and a
21          defendant cannot be punished for multiple crimes.

22 Id. (internal quotation marks and citations omitted)

23   {10}   This Court has not previously applied the unit-of-prosecution analysis to a

24 possession of drug paraphernalia case involving the simultaneous possession of more

25 than one form of a container used for holding illegal drugs. The statute prohibiting


                                               6
 1 possession of drug paraphernalia states, in pertinent part, that “[i]t is unlawful for a

 2 person to use or possess with intent to use drug paraphernalia to plant, propagate,

 3 cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare,

 4 test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise

 5 introduce into the human body a controlled substance[.]” Section 30-31-25.1(A). The

 6 New Mexico Controlled Substances Act defines “drug paraphernalia” as

 7          all equipment, products and materials of any kind that are used,
 8          intended for use or designed for use in planting, propagating,
 9          cultivating, growing, harvesting, manufacturing, compounding,
10          converting, producing, processing, preparing, testing, analyzing,
11          packaging, repackaging, storing, containing, concealing, injecting,
12          ingesting, inhaling or otherwise introducing into the human body a
13          controlled substance or controlled substance analog in violation of the
14          Controlled Substances Act.

15 NMSA 1978 § 30-31-2(V) (2009). Neither the legislative definition nor Section 30-

16 31-25.1 indicate whether “paraphernalia” was intended to be construed as a singular

17 or plural noun. The dictionary defines “paraphernalia” as “personal belongings,” both

18 singular and plural in number. Webster’s Third New Int’l Dictionary 1638 (3d ed.

19 1993). Seeing no clear indication of a unit-of-prosecution in the statute, we look to

20 the indicia-of-distinctness factors to determine whether Defendant’s convictions for

21 two different types of containers violate double jeopardy.

22   {11}   To determine distinctness, our appellate courts have generally looked to “time

23 and space considerations” of the defendant’s acts, and if such considerations proved

                                               7
 1 unhelpful, whether the “quality and nature of the acts, or the objects and results

 2 involved” proved more useful. Bernal, 2006-NMSC-050, ¶ 16 (internal quotation

 3 marks and citation omitted). Our Supreme Court has summarized the factors to be

 4 considered as follows: “timing, location, and sequencing of the acts, the existence of

 5 an intervening event, the defendant’s intent as evidenced by his conduct and

 6 utterances, and the number of victims.” State v. DeGraff, 2006-NMSC-011, ¶ 35, 139

 7 N.M. 211, 131 P.3d 61. However, “even when analyzing whether an indicium of

 8 distinctness sufficiently separates the acts of the accused to justify multiple

 9 punishment, we remain guided by the statute at issue, including its language, history,

10 and purpose, as well as the quantum of punishment that is prescribed.” Gallegos,

11 2011-NMSC-027, ¶ 33 (alteration, internal quotation marks, and citation omitted).

12   {12}   In a somewhat analogous unit-of-prosecution case, the Kansas Court of

13 Appeals determined that the defendant’s multiple convictions for possession of drug

14 paraphernalia arose from the same conduct and violated double jeopardy. See State

15 v. Pritchard, 184 P.3d 951, 954 (Kan. Ct. App. 2008) (involving various items of

16 paraphernalia that were used with the intent to manufacture a controlled substance

17 and also with the intent to package it for sale). The Kansas court looked at similar

18 factors to those utilized by this Court for determining whether, under a unit of

19 prosecution test, the charges violate double jeopardy. See id. at 957 (addressing


                                             8
 1 “(1) whether the acts occur at or near the same time; (2) whether the acts occur at the

 2 same location; (3) whether there is a causal relationship between the acts, in particular

 3 whether there was an intervening event; and (4) whether there is a fresh impulse

 4 motivating some of the conduct”). The Kansas court first reasoned that because there

 5 were no factual findings to distinguish the two counts, the evidence was seized from

 6 the same location, at the same time, and was intended for the same

 7 purpose—manufacturing and storage of methamphetamine—the two convictions

 8 arose from the “same conduct.” Id. at 957-58. Next, when the Kansas court

 9 interpreted its manufacturing statute, the two convictions were determined to be

10 “multiplicitous” and were for the “same offense.” Id. at 958-59. We agree with the

11 logic applied by the Kansas court, especially where a defendant could face tens or

12 even hundreds of counts of drug paraphernalia charges if each individual object or

13 container found in a suspects possession during one encounter with law enforcement

14 authorities constitutes a separate and distinct container-based paraphernalia offense.

15   {13}   In this case, there was also an insignificant indicia of distinctness presented to

16 justify convicting Defendant of two counts of possession of drug paraphernalia under

17 Section 30-31-25.1(A). First, Lieutenant Jacquez simultaneously found the objects

18 available for use as containers for methamphetamine together in Defendant’s left

19 front pocket, the empty baggies and the red straw with a burnt end. Both


                                                9
 1 paraphernalia counts were based upon Lieutenant Jacquez’s testimony that both

 2 objects were used for packaging, not for consumption or manufacturing. The single

 3 jury instruction given for both counts required the jury to find that Defendant

 4 intended to use the objects to “pack, repack, store, contain or conceal a controlled

 5 substance.” Furthermore, there is no indication in the record of an intervening act,

 6 multiple victims, or any other factor that would distinguish Defendant’s act of simply

 7 possessing separate containers for holding the methamphetamine that was also found

 8 in Defendant’s possession.

 9   {14}   The State argues that the unit-of-prosecution language in this case is clear from

10 the face of the statute and includes “every distinct item” that is used or intended to be

11 used in violation of the Controlled Substance Act. The State primarily relies on our

12 analysis in State v. Leeson, in which this Court concluded that the unit-of-prosecution

13 for sexual exploitation of children, by manufacturing pornography, was clear from the

14 statute. 2011-NMCA-068, ¶ 17, 149 N.M. 823, 255 P.3d 401. This Court reasoned

15 that the Legislature’s more specific definitions of the terms “manufacture,”

16 “obscene,” and “visual or print medium” supported the conclusion that the scope of

17 conduct constituting a violation of the statute was “readily discernible” so as to make

18 each photograph manufactured by the defendant a separate and “discrete violation of

19 the statute.” Id. ¶¶ 16-17 (internal quotation marks omitted). However, the State


                                               10
 1 neglects to address the clear distinction from Leeson that was recognized by our

 2 Supreme Court in cases involving the possession of child pornography. See State v.

 3 Olsson, 2014-NMSC-012, ¶¶ 1-2, 324 P.3d 1230 (recognizing that multiple images

 4 of child pornography contained in three separate binders and an external computer

 5 hard drive could only be charged as one count of possession under the applicable

 6 statute). The possession statute’s ambiguity regarding pornographic images located

 7 in various types of containers and the application of the rule of lenity resulted in a

 8 single conviction in Olsson. Id. We recognize below that the statutory definitions

 9 applicable in the present drug paraphernalia case are distinguishable from the

10 statutory wording that criminalizes the possession or manufacture of child

11 pornography. See Section 30-31-2(V) (setting out a non-exclusive list of definitions

12 for drug paraphernalia). As a result, it would be difficult to draw any strict analogies

13 from the child pornography cases when addressing the distinct statutory wording used

14 for drug paraphernalia under Section 30-31-2(V).

15   {15}   The Legislature specifically included a comprehensive list of defined items,

16 although not all inclusive, that constitute drug paraphernalia. See § 30-31-2(V)(1)-

17 (12). Critical to the present case, one defined form of paraphernalia is “containers and

18 other objects used, intended for use or designed for use in storing or concealing

19 controlled substances or controlled substance analogs[.]” Section 30-31-2(V)(10).


                                              11
 1 When we review the definitions contained in Section 30-31-2(V), they clearly fail to

 2 support the State’s unit of prosecution argument. Instead, the plural words “containers

 3 and other objects used” as paraphernalia for storing a controlled substance support

 4 a single charge for Defendant’s numerous containers—the empty baggies and the red

 5 straw with a burnt end. Section 30-31-2(V)(10). If we were to accept the State’s

 6 argument that the Legislature intended to prosecute each individual object used as a

 7 “container” to hold the illegal controlled substance, then each small baggie in

 8 Defendant’s pocket, all ninety-seven of them, would be the basis for a separate

 9 paraphernalia charge and conviction. Based upon the statutory language and

10 definitions used by the Legislature, we agree with Defendant that the multiple

11 containers available to hold the methamphetamine in Defendant’s possession, must

12 be charged as one single count of possession of drug paraphernalia. We reject the

13 State’s argument to the contrary.

14   {16}   Alternatively, this Court could also recognize Defendant’s argument that there

15 is insufficient indicia of distinctness regarding the paraphernalia containers found in

16 his pocket and apply the rule of lenity. See State v. Barr, 1999-NMCA-081, ¶ 15, 127

17 N.M. 504, 984 P.2d 185 (“[I]f the defendant commits discrete acts violative of the

18 same statutory offense, but separated by sufficient indicia of distinctness, then a court

19 may impose separate, consecutive punishments for each offense. With a sufficient


                                              12
 1 showing of distinctness, application of the rule of lenity would not be required.”

 2 (internal quotation marks and citation omitted)). “[T]he rule of lenity . . . favor[s] a

 3 single unit[-]of[-]prosecution and disfavor[s] multiple units of prosecution.” Id. ¶ 22.

 4 The State did not argue that the two forms of paraphernalia containers found in

 5 Defendant’s pocket could also be used for other distinct purposes such as ingesting,

 6 smoking, or injecting methamphetamine. If necessary, the rule of lenity would also

 7 support Defendant’s argument that these two types of containers only supported one

 8 container-based count of possession of drug paraphernalia.

 9   {17}   We now reverse and vacate Defendant’s conviction for possession of drug

10 paraphernalia based upon the ninety-seven empty “baggies” in Defendant’s pocket

11 because they have the least indicia of distinctiveness from each other and the similar

12 baggies that contained a white powdery substance used as the substantive evidence

13 in Defendant’s conviction for possession of methamphetamine with intent to

14 distribute. We affirm Defendant’s drug paraphernalia conviction arising from the

15 plastic straw with the burnt end—due to its more distinctive characteristics as another

16 type of container to hold illegal drugs, as well as its distinguishment from the baggies

17 actually used to hold Defendant’s methamphetamine that was found in his right front

18 pocket and the pack of cigarettes.




                                              13
 1 B.       Defendant’s Separate Convictions for Possession of Drug Paraphernalia
 2          and Possession of a Controlled Substance, Methamphetamine, Do Not
 3          Violate Double Jeopardy

 4   {18}   Defendant argues that his convictions for possession of drug paraphernalia,

 5 baggies, and possession of methamphetamine found inside similar baggies violate

 6 double jeopardy. Defendant asserts that if the jury based his conviction for possession

 7 of drug paraphernalia on the small baggies actually containing methamphetamine,

 8 then the convictions for possession of methamphetamine and possession of drug

 9 paraphernalia could violate double jeopardy under our decision in State v. Almeida.

10 See 2008-NMCA-068, ¶ 21, 144 N.M. 235, 185 P.3d 1085 (concluding, in a double-

11 description case, that “the [L]egislature did not intend to punish a defendant for

12 possession of a controlled substance and possession of [drug] paraphernalia when the

13 paraphernalia [charge] consists of only a container that is storing a personal supply

14 of the charged controlled substance.”); see also State v. Foster, 1999-NMSC-007,

15 ¶ 27, 126 N.M. 646, 974 P.2d 140 (recognizing that “the Double Jeopardy Clause .

16 . . require[s] a conviction under a general verdict to be reversed if one of the

17 alternative bases for conviction provided in the jury instructions is legally inadequate

18 because it violates a defendant’s constitutional right to be free from double jeopardy”

19 (internal quotation marks and citations omitted)), abrogated on other grounds by

20 State v. Montoya, 2012-NMSC-010, ¶ 58, 345 P.3d 1056.


                                              14
 1   {19}   In the present case, Defendant failed to assert that his second double jeopardy

 2 argument was based upon the drug paraphernalia conviction arising from red straw

 3 with a burnt end. As a result, we have now removed the factual predicate necessary

 4 for Defendant’s argument that he premised on our holding in Almeida. See 2008-

 5 NMCA-068, ¶ 21 (focusing on the same pipe containing the defendant’s controlled

 6 substance as the basis for both the possession of a controlled substance and the drug

 7 paraphernalia charges). Because Defendant does not argue that the jury was confused

 8 by the red straw evidence or that this evidence was an improper alternative basis to

 9 convict Defendant for possession of drug paraphernalia, it is unnecessary to address

10 Defendant’s second argument—a reversal of the second drug paraphernalia

11 conviction that was based upon the jury instruction and the jury’s potential confusion

12 with the small baggies that were both empty and full. See Foster, 1999-NMSC-007,

13 ¶ 27 (holding that “due process does not require a general verdict of guilty to be set

14 aside so long as one of the two alternative bases for conviction is supported by

15 substantial evidence[.]” ( emphasis, internal quotation marks, and citation omitted)).

16 II.      The District Court Did Not Err in Denying Defendant’s Motion to
17          Suppress

18   {20}   Defendant argues that the district court erred in denying his motion to suppress

19 because Lieutenant Jacquez lacked reasonable suspicion to stop Defendant’s vehicle.

20 “The Fourth Amendment to the United States Constitution prohibits unreasonable

                                               15
 1 searches and seizures by the Government, and its protections extend to brief

 2 investigatory stops of persons or vehicles that fall short of traditional arrest.” State

 3 v. Neal, 2007-NMSC-043, ¶ 18, 142 N.M. 176, 164 P.3d 57 (internal quotation marks

 4 and citation omitted). In appropriate circumstances, a police officer may “approach

 5 a person for purposes of investigating possible criminal behavior” even if there is

 6 insufficient probable cause to make an arrest. State v. Contreras, 2003-NMCA-129,

 7 ¶ 5, 134 N.M. 503, 79 P.3d 1111 (internal quotation marks and citation omitted).

 8 Looking at the totality of the circumstances, the officer must have a reasonable

 9 suspicion that the person is or is about to be “engaged in criminal activity.” Id.

10 “Reasonable suspicion must be based on specific articulable facts and the rational

11 inferences that may be drawn from those facts.” State v. Flores, 1996-NMCA-059,

12 ¶ 7, 122 N.M. 84, 920 P.2d 1038. An anonymous tip “must be suitably corroborated

13 or exhibit sufficient indicia of reliability to provide the police reasonable suspicion

14 to make an investigatory stop.” Contreras, 2003-NMCA-129, ¶ 5. We review de novo

15 whether Lieutenant Jacquez’s conduct was objectively reasonable. See Neal, 2007-

16 NMSC-043, ¶ 19.

17   {21}   In Contreras, this Court reversed the district court’s order suppressing

18 evidence obtained following a traffic stop of the defendant. 2003-NMCA-129, ¶ 1.

19 The defendant was stopped and subsequently arrested and charged with aggravated


                                              16
 1 driving while under the influence following an anonymous call to police. Id. ¶ 2. The

 2 caller informed dispatch of a possible drunk driver and described the vehicle as a gray

 3 van, towing a red Geo, and driving erratically. Id. Dispatch informed police who

 4 subsequently stopped the defendant’s vehicle that matched the description. Id. This

 5 Court reasoned that, under the totality of the circumstances, the tip from the caller

 6 “contained sufficient information and was sufficiently reliable to provide the deputies

 7 with reasonable suspicion that a crime was being or was about to be committed” and

 8 that “the possible danger to public safety was sufficient for the deputies to conduct

 9 the . . . stop.” Id. ¶ 7. This Court further stated that the facts supported the inference

10 that “the anonymous caller was a reliable concerned motorist; the information given

11 was detailed enough for the deputies to find the vehicle in question and confirm the

12 description; and the caller was an apparent eyewitness[.]” Id. ¶ 21.

13   {22}   We conclude there were sufficient facts to provide Lieutenant Jacquez with

14 reasonable suspicion that a crime was being or about to be committed. On March 17,

15 2012, a concerned citizen called the central dispatch of the Deming Police

16 Department to report that a big gray or silver vehicle, with a male driver, was unable

17 to control his lanes, was driving recklessly, and the caller believed the driver was

18 possibly under the influence. At the hearing on the motion to suppress, Lieutenant

19 Jacquez testified that dispatch sent out the details of the call, advising all units of a


                                               17
 1 possible drunk driver in a residential area, heading northbound on Copper Street.

 2 Lieutenant Jacquez was two blocks away from the area, and when he entered Florida

 3 Street, he saw Defendant’s vehicle, which matched the description sent out by

 4 dispatch. Lieutenant Jacquez activated his emergency equipment, and Defendant

 5 pulled his vehicle over after proceeding another block or two. Lieutenant Jacquez

 6 approached the vehicle, informed Defendant of the reason for the stop, and proceeded

 7 with his investigation.

 8   {23}   As in Contreras, the anonymous tip given to the police in this case provided

 9 sufficient information describing the color and model of the vehicle, its location and

10 direction on a specific street so that Lieutenant Jacquez could reliably identify

11 Defendant’s vehicle moments later. Under the circumstances, the caller’s tip met the

12 criteria discussed in Contreras for determining that the anonymous citizen tip was

13 sufficiently reliable. See id. ¶ 10 (“In New Mexico, a citizen-informant is regarded

14 as more reliable than a police informant or a crime-stoppers informant[.]”). Although

15 Lieutenant Jacquez did not testify that he observed Defendant driving erratically, it

16 is sufficient that the caller was an eyewitness to Defendant’s reckless driving. See id.

17 (stating that a tip is more reliable if it is apparent the informant witnessed or observed

18 the details personally). Finally, the possible danger to the public of a drunk driver

19 presents an exigent circumstance that can tip the balance in favor of a stop. See id.


                                               18
 1 ¶ 13 (“The reasonableness of seizures that are less intrusive than a traditional arrest

 2 depends on a balance between the public interest and the individual’s right to

 3 personal security free from arbitrary interference by law [enforcement] officers.”

 4 (internal quotation marks and citation omitted)). Under the totality of the

 5 circumstances, the stop of Defendant’s vehicle was reasonable as there are articulable

 6 facts that Defendant was engaged in criminal behavior by driving while under the

 7 influence. See id. ¶ 5 (stating that the facts surrounding a tip are viewed in light of the

 8 totality of the circumstances). As a result, the district court did not error in denying

 9 Defendant’ motion to suppress.

10 III.     There is Sufficient Evidence to Support Defendant’s Conviction for
11          Possession of Methamphetamine

12   {24}   Defendant argues that the evidence was not sufficient to support his conviction

13 for possession of methamphetamine and “that no rational trier of fact could have

14 found him guilty beyond a reasonable doubt.” “The test for sufficiency of the

15 evidence is whether substantial evidence of either a direct or circumstantial nature

16 exists to support a verdict of guilt beyond a reasonable doubt with respect to every

17 element essential to a conviction.” State v. Duran, 2006-NMSC-035, ¶ 5, 140 N.M.

18 94, 140 P.3d 515 (internal quotation marks and citation omitted). Viewing the

19 evidence in the light most favorable to the verdict, the appellate courts “indulg[e] in

20 all reasonable inferences and resolv[e] all conflicts in the evidence in favor of the

                                               19
 1 verdict.” Id. (internal quotation marks and citation omitted). The appellate courts do

 2 “not substitute [their] judgment for that of the fact[-]finder, nor [do they] reweigh the

 3 evidence.” State v. Smith, 2001-NMSC-004, ¶ 7, 130 N.M. 117, 19 P.3d 254.

 4   {25}   To find Defendant guilty of possession of methamphetamine, the jury was

 5 instructed that: “the [S]tate must prove to your satisfaction beyond a reasonable doubt

 6 [that]: 1. [D]efendant had methamphetamine in his possession. . . . 2. [D]efendant

 7 knew it was methamphetamine or believed it to be methamphetamine or believed it

 8 to be some drug or other substance the possession of which is regulated or prohibited

 9 by law[.] . . . 3. This happened in New Mexico on or about the 17th day of March,

10 2012.”

11   {26}   After placing Defendant under arrest, Lieutenant Jacquez found ninety-seven

12 empty small baggies with red lips printed on them and the straw with a burnt end in

13 Defendant’s left pocket. Lieutenant Jacquez testified that the small baggies and the

14 straw with a burnt end are commonly used to package methamphetamine. In

15 Defendant’s right pocket, Lieutenant Jacquez found another small plastic bag with

16 a white powdery substance, later identified as methamphetamine. After the owner of

17 the vehicle arrived and consented to a search of the vehicle, officers found three

18 additional baggies imprinted with the same red lips in a cigarette pack under the

19 armrest. Each baggie contained what was identified in a field test as


                                              20
 1 methamphetamine, later confirmed by the forensic crime expert as a “weighable

 2 amount” of methamphetamine. Defendant testified and argues on appeal that the

 3 cigarette pack did not belong to him. However, “[c]ontrary evidence supporting

 4 acquittal does not provide a basis for reversal because the jury is free to reject [the

 5 d]efendant’s version of the facts.” Duran, 2006-NMSC-035, ¶ 5 (internal quotation

 6 marks and citation omitted). Furthermore, Defendant does not contest that the

 7 methamphetamine found on his person was also in his possession or that he did not

 8 know that the substance on his person was methamphetamine. As a result, there was

 9 sufficient evidence for the jury to find Defendant guilty beyond a reasonable doubt

10 of possession of methamphetamine.

11 IV.      Defendant’s Right to a Speedy Trial Was Not Violated

12   {27}   The Sixth Amendment to the United States Constitution and Article II, Section

13 14 of the New Mexico Constitution guarantees the right to a speedy trial. See State

14 v. Garza, 2009-NMSC-038, ¶ 10, 146 N.M. 499, 212 P.3d 387. To determine whether

15 the right has been violated, we examine four factors: “(1) the length of delay, (2) the

16 reasons for the delay, (3) the defendant’s assertion of his right, and (4) the actual

17 prejudice to the defendant[.]” Id. ¶ 13 (internal quotation marks and citation omitted).

18 “[T]he factors have no talismanic qualities, and none of them are a necessary or

19 sufficient condition to the finding of a violation of the right of speedy trial.” State v.


                                               21
 1 Spearman, 2012-NMSC-023, ¶ 18, 283 P.3d 272 (alteration, internal quotation marks,

 2 and citation omitted). This Court examines the complexity of the case to determine

 3 whether a delay triggers a presumption of prejudice. See Garza, 2009-NMSC-038,

 4 ¶ 23. “[A] ‘presumptively prejudicial’ length of delay is simply a triggering

 5 mechanism, requiring further inquiry into the [other Barker v. Wingo, 407 U.S. 514,

 6 530 (1972)] factors.” Garza, 2009-NMSC-038, ¶ 21. When specifically analyzing the

 7 four factors, we review the weight attributed to each factor de novo but defer to the

 8 district court’s findings of fact. Id. ¶¶ 19, 24.

 9   {28}   Here, Defendant’s right to a speedy trial was not violated. First, assuming the

10 Defendant’s case was simple, the ten-month delay between Defendant’s arrest in

11 March 2012 and trial in January 2013 does not meet the minimum length of delay to

12 be considered presumptively prejudicial. See id. ¶ 41 (stating that the minimum length

13 of delay in a simple case to be considered “presumptively prejudicial” is one year);

14 see also State v. Maddox, 2008-NMSC-062, ¶ 10, 145 N.M. 242, 195 P.3d 1254

15 (indicating that the right to a speedy trial attaches “when the defendant becomes an

16 accused, that is, by a filing of a formal indictment or information or arrest and holding

17 to answer” (internal quotation marks and citation omitted)), abrogated on other

18 grounds by Garza, 2009-NMSC-038, ¶¶ 46-48. Although the “presumptively

19 prejudicial” guidelines set by the appellate courts are not bright-line rules, Defendant


                                               22
 1 does not present an argument that would otherwise require us to independently

 2 analyze the four speedy trial factors. See Garza, 2009-NMSC-038, ¶ 49 (“The

 3 situation may arise where a defendant alerts the district court to the possibility of

 4 prejudice to his defense and the need for increased speed in bringing the case to trial,

 5 i.e., the impending death of a key witness. Where that possibility is realized and the

 6 defendant suffers actual prejudice as a result of delay, these guidelines will not

 7 preclude the defendant from bringing a motion for a speedy trial violation though the

 8 delay may be less than one year.”); see also State v. Smith, 2016-NMSC-007, ¶ 59,

 9 367 P.3d 420 (noting that “[the d]efendant must still show particularized prejudice

10 cognizable under his constitutional right to a speedy trial and demonstrate that, on the

11 whole, the Barker factors weigh in his favor”).

12   {29}   Defendant only asserts that he was prejudiced by being in custody while

13 awaiting trial, but makes no argument as to how his case was prejudiced in any way

14 due to his incarceration. See State v. Coffin, 1999-NMSC-038, ¶ 69, 128 N.M. 192,

15 991 P.2d 477 (recognizing that even when the delay slightly exceeds the

16 presumptively prejudicial threshold, the typical hardship and anxiety resulting from

17 criminal charges and pretrial incarceration only warrants enough prejudice to weigh

18 lightly in the defendant’s favor). As a result, we hold that Defendant has failed to

19 present a viable argument that his right to a speedy trial was violated.


                                              23
 1 CONCLUSION

 2   {30}   For the foregoing reasons, we reverse and vacate Defendant’s convictions for

 3 possession of drug paraphernalia that was based upon the small baggies in his

 4 possession and affirm the conviction for possession of drug paraphernalia based upon

 5 the red straw with a burnt end. We also uphold all of Defendant’s remaining

 6 convictions. We remand this case to the district court for resentencing consistent with

 7 this opinion.

 8   {31}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         TIMOTHY L. GARCIA, Judge


11 WE CONCUR:


12 ___________________________________
13 JONATHAN B. SUTIN, Judge


14 ___________________________________
15 MICHAEL E. VIGIL, Judge




                                             24